Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1-20 are currently pending. 
Claims 1, 8,9, 14, 15 and 20 are amended. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.
 

Response to Arguments
In regards to independent claims 1, 9 and 15 applicant’s arguments has been considered but are moot because new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see below for the detailed explanation.  
Regarding amended claim 1, applicant argues the combination of the references (Ushio 20170365252) in view of  Yadgar (20130152092)  fails to disclose in part, 

upon the generic parser failing to determine the intent of the paraphrase, determining the intent of the paraphrase using the personal parser;
 generating a new personal intent for the first NL input based on the determined intent through a learn intent process; 
training the personal parser using existing personal intents and, the new personal intent;
 and using a paraphrase detector for detecting whether two or more expressions are paraphrases for invoking the learn intent process .

Examiner is of the view that the limitation is taught or suggested by the combination of Ushio (2017/0365252) in view of Yadgar (20130152092).
Ushio clearly discloses “retrieving, at the electronic device, a paraphrase of the first NL input; (Ushio: Section 0037, lines 11-13- Uttered Sentence (first NL input)  is the first sentence while the second sentence reads on the restatement (paraphrase) of the first sentence) 
determining whether an intent of the paraphrase of the first NL input is found using the generic parser; (Section 0063, lines 6-12- when the system can perform an association between the utterances sentences and restatement sentences  and the meaning information then the intent of the utterances are found- thus the utterance is parsed by the meaning information-NB)
(NB- the meaning information table 125 is used to determine the meaning of the utterances and therefore reads on the  generic parser)
upon the generic parser failing to determine the intent of the paraphrase, (Section 0097, lines 12-14- thus “in the case where the posterior probability (value used to determine if the meaning table can understand the utterance) is below the threshold , it is also determined that the utterance does not have a relation to the meaning information) 
generating a new personal intent for the first NL input based on the determined intent through a learn intent process; (Section 0035, the meaning generation method reads on the generation of the new personal intent since a new meaning is generated based on learning a new association between the utterance sentence and the restatement sentence by using the obtain infernal information). 
training the personal parser using existing personal intents and, the new personal intent; (Section 0037, lines 12-16- thus the learner that learns (training) the association between the utterance sentence and the meaning information reads on the personal parser trainer) 
and using a paraphrase detector for detecting whether two or more expressions are paraphrases for invoking the learn intent process (Section 0038, the system is able to improve on the association between the utterance sentences and restatement sentences and therefore it is clear that the system detects that the restatement is a paraphrase of the utterance statement.
Also in section 0100, lines 1-6- “the learning is performed on conversion from a sentence which can be an utterance sentence, to a sentence (restatement or paraphrase sentence) having the same meaning” –this means that when there is a restatement or paraphrase the learning or training is invoked).  
Ushio does not disclose determining the intent of the paraphrase using the personal parser when the generic parser fails to determine the intent (meaning) of the utterance. 
Yadgar discloses determining the intent of the paraphrase using the personal parser when the generic parser fails to determine the intent (meaning) of the utterance. (Section 0020, lines 8-12- Yadgar teaches a system wherein a statistical module (personal parser) is invoked if rule-based grammar module fails to confidently parse the input- this means Yadgar teaches the idea where when one parser fails to parse an input (utterance) another specific parser is invoked)
Therefore it will be obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to include the teaching of invoking a different parser when one parser cannot carry out the parsing of the input (utterance) . The motivation is that it makes the system works better and faster since most input queries can be understood and processed by the system instead of given responses in error.

Regarding Claim 9, applicant in part argues that combination of the cited references (Ushio (2017/0365252) in view of Yadgar (20130152092) fails to disclose the limitation.
“retrieve a paraphrase of the first NL input; determine whether an intent of the paraphrase of the first NL input is found using the generic parser; upon the generic parser failing to determine the intent of the paraphrase, determine the intent of the 
In reply Examiner respectively disagrees because Ushio (2017/0365252) in view of Yadgar (20130152092) discloses: 
retrieve a paraphrase of the first NL input; (Ushio: Section 0037, lines 11-13- Uttered Sentence (first NL input)  is the first sentence while the second sentence reads on the restatement (paraphrase) of the first sentence) 
determine whether an intent of the paraphrase of the first NL input is found using the generic parser; (Section 0063, lines 6-12- when the system can perform an association between the utterances sentences and restatement sentences  and the meaning information then the intent of the utterances are found- thus the utterance is parsed by the meaning information-NB)
(NB- the meaning information table 125 is used to determine the meaning of the utterances and therefore reads on the  generic parser)
 upon the generic parser failing to determine the intent of the paraphrase, (Section 0097, lines 12-14- thus “in the case where the posterior probability (value used to determine if the meaning table can understand the utterance) is below the threshold , it is also determined that the utterance does not have a relation to the meaning information) 
(Section 0035, the meaning generation method reads on the generation of the new personal intent since a new meaning is generated based on learning a new association between the utterance sentence and the restatement sentence by using the obtain infernal information).
train the personal parser using existing personal intents and the new personal, intent, (Section 0037, lines 12-16- thus the learner that learns (training) the association between the utterance sentence and the meaning information reads on the personal parser trainer)  and 
use a paraphrase detector for detecting whether two or more expressions are paraphrases for invoking the learn intent process. (Section 0038, the system is able to improve on the association between the utterance sentences and restatement sentences and therefore it is clear that the system detects that the restatement is a paraphrase of the utterance statement.
Also in section 0100, lines 1-6- “the learning is performed on conversion from a sentence which can be an utterance sentence, to a sentence (restatement or paraphrase sentence) having the same meaning” –this means that when there is a restatement or paraphrase the learning or training is invoked).  
Ushio does not disclose determining the intent of the paraphrase using the personal parser when the generic parser fails to determine the intent (meaning) of the utterance. 
Yadgar discloses determining the intent of the paraphrase using the personal parser when the generic parser fails to determine the intent (meaning) of the utterance. (Section 0020, lines 8-12- Yadgar teaches a system wherein a statistical module (personal parser) is invoked if rule-based grammar module fails to confidently parse the input- this means Yadgar teaches the idea where when one parser fails to parse an input (utterance) another specific parser is invoked)
Therefore it will be obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to include the teaching of invoking a different parser when one parser cannot carry out the parsing of the input (utterance) . The motivation is that it makes the system works better and faster since most input queries can be understood and processed by the system instead of given responses in error.


Regarding Claim 15, applicant argues the limitation “retrieving, at. the electronic device, a paraphrase of the first NL input; determining whether an intent of the paraphrase of the first NL input is found using; upon the generic parser failing to determine the intent of the paraphrase, determining the intent of the paraphrase using the personal parser; generating a new personal, intent for the first NL input based on the determined intent through a learn intent process: training the personal parser using existing personal intents and the new personal intent; and using a paraphrase detector for detecting whether two or more expressions are paraphrases for invoking the learn intent process 

In reply Examiner disagrees with applicant’s arguments because the combination of Ushio (2017/0365252) in view of  Yadgar (20130152092) discloses
retrieving, at. the electronic device, a paraphrase of the first NL input; (Ushio: Section 0037, lines 11-13- Uttered Sentence (first NL input)  is the first sentence while the second sentence reads on the restatement (paraphrase) of the first sentence) 
 determining whether an intent of the paraphrase of the first NL input is found using the generic parser (Section 0063, lines 6-12- when the system can perform an association between the utterances sentences and restatement sentences  and the meaning information then the intent of the utterances are found- thus the utterance is parsed by the meaning information-NB)
(NB- the meaning information table 125 is used to determine the meaning of the utterances and therefore reads on the  generic parser)
  upon the generic parser failing to determine the intent of the paraphrase, (Section 0097, lines 12-14- thus “in the case where the posterior probability (value used to determine if the meaning table can understand the utterance) is below the threshold , it is also determined that the utterance does not have a relation to the meaning information)
generating a new personal, intent for the first NL input based on the determined intent through a learn intent process: (Section 0035, the meaning generation method reads on the generation of the new personal intent since a new meaning is generated based on learning a new association between the utterance sentence and the restatement sentence by using the obtain infernal information). 
 training the personal parser using existing personal intents and the new personal intent; (Section 0037, lines 12-16- thus the learner that learns (training) the association between the utterance sentence and the meaning information reads on the personal parser trainer) 
and using a paraphrase detector for detecting whether two or more expressions are paraphrases for invoking the learn intent process (Section 0038, the system is able to improve on the association between the utterance sentences and restatement sentences and therefore it is clear that the system detects that the restatement is a paraphrase of the utterance statement.
Also in section 0100, lines 1-6- “the learning is performed on conversion from a sentence which can be an utterance sentence, to a sentence (restatement or paraphrase sentence) having the same meaning” –this means that when there is a restatement or paraphrase the learning or training is invoked).  
Ushio does not disclose determining the intent of the paraphrase using the personal parser when the generic parser fails to determine the intent (meaning) of the utterance. 
Yadgar discloses determining the intent of the paraphrase using the personal parser when the generic parser fails to determine the intent (meaning) of the utterance. (Section 0020, lines 8-12- Yadgar teaches a system wherein a statistical module (personal parser) is invoked if rule-based grammar module fails to confidently parse the input- this means Yadgar teaches the idea where when one parser fails to parse an input (utterance) another specific parser is invoked)
Therefore it will be obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to include the teaching of invoking a different parser when one parser cannot carry out the parsing of the input (utterance) . The motivation is that it makes the system works better and faster since most input queries can be understood and processed by the system instead of given responses in error.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ushio (2017/0365252) in view of Yadgar (20130152092).
Claim 1 Ushio discloses a method comprising retrieving, at an electronic device, a first natural language (NL) input, (Section 158- Uttered Sentence 163 reads on the first natural language NL). 
wherein an intent of the first NL input is undetermined by both a generic parser and a personal parser; (Section 0002- thus the meaning generation such as the intent generation technique determines the intent (meaning) of the input utterance-NB) 
(NB- the meaning of the utterance is undetermined prior to the meaning generation processing the meaning of the utterance and also the meaning information table 125 is used to determine the meaning (intent) of the utterances and therefore reads on both the generic  and personal parser)
the generic parser and the personal parser each comprise an NL processing (NLP) intent parser that parses expressions to desired user intents for performing desired actions (Section 0103, lines 6-8- thus Ushio teaches a natural language processing used in processing voice-talk via the portable terminal) 
retrieving, at the electronic device a paraphrase of the first NL input is found using the generic parser (Section 0056, lines 5-9- thus the restatement of the first utterance reads on a paraphrase of the NL input) 
determining whether an intent of the paraphrase (restatement) of the first NL input is found using the generic parser (Section 0063, lines 6-12- when the system can perform an association between the utterances sentences and restatement sentences  and the meaning information then the intent of the utterances are found- thus the utterance is parsed by the meaning information-NB)
(NB- the meaning information table 125 is used to determine the meaning of the utterances and therefore reads on both the generic  and personal parser)
upon the generic parser failing to determine the intent of the paraphrase, (Section 0097, lines 12-14- thus “in the case where the posterior probability (value used to determine if the meaning table can understand the utterance) is below the threshold , it is also determined that the utterance does not have a relation to the meaning information)
generating a new personal intent for the first NL input based on the determined intent through a learn intent process: (Section 0035, the meaning generation method reads on the generation of the new personal intent since a new meaning is generated based on learning a new association between the user (personal) utterance sentence and the restatement sentence by using the obtain internal information-See NB). 
(NB- the new meaning generated based on learning a new association between the user utterance and the restatement sentence reads on the new personal intent since the utterance is based on a specific user request). 
generating a new personal intent for the first NL input based on the determined intent through a learn intent process; (Section 0099, lines 7-8- thus the meaning of a sentence is correctly understood as an intention of a user- thus the personnel intent) 
and training the personal parser using existing personal intents and the new personal intent Section (Fig. 3 S116 learning using meaning information and training data which is the update learning parameters - thus the restatement learner) 
using a paraphrase detector for detecting whether two or more expressions are paraphrases for invoking the learn intent process (Section 0038, the system is able to improve on the association between the utterance sentences and restatement sentences and therefore it is clear that the system detects that the restatement is a paraphrase of the utterance statement.
Also in section 0100, lines 1-6- “the learning is performed on conversion from a sentence which can be an utterance sentence, to a sentence (restatement or paraphrase sentence) having the same meaning” –this means that when there is a restatement or paraphrase the learning or training is invoked).  
Ushio does not disclose determining the intent of the paraphrase using the personal parser when the generic parser fails to determines the intent of the input utterance and also does not clearly explain where there is a generic parser which  is the same for every user, and a personal parser which is private and different for every user.
Yadgar discloses a virtual personal assistant system that invoked a statistical module if the rule-based grammar module fails to confidently parse the input utterance. (Section 0020 teaches a hybrid parsing approach that invokes a statistical module (person or specific) parser if rule-based grammar module fails to parse an input utterance) and also discloses a generic parser which is the same for every user (Section 0012, lines 17-26- thus the domain independent (generic) virtual personal assistant reads on the generic parser)  and personal parser which is private and different for every user. (Section 0012, Lines 19-26- thus the domain specific task flow model reads on the personal parser since that deals with specific domains-Section 0038, lines 18-24 ) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of using a personal  parser to analyze language/input search so that the language will be analyzed to output the exact interpretation. The motivation is that accurate response are outputted by the system.   
Claim 2, Ushio in view of Yadgar discloses further comprising updating a training dataset with the new personal intent as a result of training the personal parser (Ushio: Section 0074, lines 3-5- thus all learning parameters are updated) 
updating a training dataset with the new personal intent as a result of training the personal parser; (Ushio: Section 0045, lines 3-4- thus the learning result information (new meaning information learnt)  is added or updated- Section 0068- thus at the end of a learning process the new learning information (new personal intent is added to storage) and upon both of the generic parser and the personal parser failing to determine the intent of the paraphrase (Yadgar: Section 0020, lines 9-12 -thus invokes a statistical module (person or specific) parser if rule-based grammar module fails to parse an input utterance) creating a new custom user specific intent for the persona! parser based on at least one custom paraphrased expression (Ushio: Section 0111, lines 6-9- thus the meaning information of the text data is added (updated) to the meaning information table) 

Claim 3, Ushio in view of Yadgar discloses adding the new custom user specific intent and the at least one custom paraphrased expression to the personal parser: (Yadgar: Section 0040, lines 6-9- thus the new expression “Sox or the phrase “the Sox” is added to a personalized grammar) and retraining the personal parser with the new custom user specific intent wherein only the generic parser has access to the training dataset.  (Ushio: Section 0057, the restatement training data acquirer acquires restatement training data)  
Claim 4, Ushio in view of Yadgar discloses  further comprising processing, at the electronic device, a second NL input, using the personal parser for determining a personal intent of the second NL input, wherein the second NL input is different from the first NL input; (Ushio Section 0098, lines 2-4- thus the expression “I have a snore is learned and the intent is determined. See fig. 11, it is clear that Utterance ID 9003 reads on the second NL input and Utterance ID 9001 reads on the first NL input)  
 and determining a generic intent for the second NL input, using the generic parser, upon failure to determine the personal intent. (Yadgar: Section 0020, lines 9-11 Obviously when one module (Parser) fails to parse the input (Utterance)  another parser is invoked to parse the input) 

Claim 5, Ushio in view of Yadgar discloses that the method further comprising processing, at the electronic device, a third NL input, using the personal parser for determining a personal intent of the third NL input, wherein the third NL input is different from the first NL input; (Ushio Section 0098, lines 2-4- thus the expression “I have a Terrible Headache” is learned and the intent is determined. See fig. 11, it is clear that Utterance ID 9004 reads on the third NL input and Utterance ID 9001 reads on the first NL input)  
 determining the third NL input is a paraphrase of the first NL by the personal parser; and determining the new personal intent for the third NL input. (Ushio: Section 0099, lines 7-8- thus the meaning of a sentence is correctly understood as an intention of a user- thus the personnel intent) 

Claim 6, Ushio in view of Yadgar discloses that the method further comprising processing, at the electronic device, a fourth NL input, using the personal parser for determining a personal intent of the fourth NL input, wherein the fourth NL input is different from the first NL input and parsing the fourth NL input into a sequence of known inputs;  (Ushio Section 0098, lines 2-4- thus the expression “My Snore seems to be annoying” is learned and the intent is determined. See fig. 11, it is clear that Utterance ID 9004 reads on the third NL input and Utterance ID 9001 reads on the first NL input)  and determining one or more intents for the fourth NL input based on processing of the sequence of known input. (Ushio: Section 0099, lines 7-8- thus the meaning of a sentence is correctly understood as an intention of a user- thus the personnel intent) 
Claim 7, Ushio in view of Yadgar discloses displaying, by the electronic device, a prompt for the at least one custom paraphrased expression (Yadgar: Section 0018, lines 6-8- thus a clickable display 192 and Section 0071 also teaches that records, fields and/or intermediate results can be stored, displayed …therefore the rephrased statements (Sentence ID 0002, 0003 … 0031, 0032 and 0033 shown in Fig. 4) can be displayed see Fig. 4 in Ushio)
 wherein the personal parser is trained and personalized by each specific user, and the new personal intent comprises a combination of default intent and personalized intent.  (Ushio: Section the association between the utterance sentence and the restatement sentence is learned, that means the association/parser is trained)
Claim 8, Ushio in view of Yadgar discloses wherein the personal parser improves personalized NL understanding for an intelligent personal assistant (PA), and training the personal parser comprises a machine learning training process.  (Oshio: Section 0028, lines 4-6- thus learning the association between the utterance sentence and the restatement sentence improves parsing and also Section 0036 discloses a neural network model which reads on machine learning training process)

Claim 9, Ushio discloses an electronic device comprising: memory storing instructions: and at least one processor executing the instructions including a process configured to: retrieve a first natural language (NL) input, (Section 158- Uttered Sentence 163 reads on the first natural language NL). 

 wherein an intent of the first NL input is undetermined by both a generic parser and a personal parser, (Section 0002- thus the meaning generation such as the intent generation technique determines the intent (meaning) of the input utterance-NB) 
(NB- the meaning of the utterance is undetermined prior to the meaning generation processing the meaning of the utterance and also the meaning information table 125 is used to determine the meaning (intent) of the utterances and therefore reads on both the generic  and personal parser)
and the generic parser and the personal parser each comprise an NL processing (NLP) intent parser that parses expressions to desired user intents for performing desired actions; (Section 0103, lines 6-8- thus Ushio teaches a natural language processing used in processing voice-talk via the portable terminal) 
retrieve a paraphrase of the first NL input; (Section 0056, lines 5-9- thus the restatement of the first utterance reads on a paraphrase of the NL input) 
 determine whether an intent of the paraphrase of the first NL input is found using the generic parser; (Section 0063, lines 6-12- when the system can perform an association between the utterances sentences and restatement sentences  and the meaning information then the intent of the utterances are found- thus the utterance is parsed by the meaning information-NB)
(NB- the meaning information table 125 is used to determine the meaning of the utterances and therefore reads on both the generic  and personal parser)

upon the generic parser failing to determine the intent of the paraphrase, (Section 0097, lines 12-14- thus “in the case where the posterior probability (value used to determine if the meaning table can understand the utterance) is below the threshold , it is also determined that the utterance does not have a relation to the meaning information)
generate a new personal intent for the first NL input based on the determined intent train the personal parser using existing personal intents (Section 0035, the meaning generation method reads on the generation of the new personal intent since a new meaning is generated based on learning a new association between the user (personal) utterance sentence and the restatement sentence by using the obtain internal information-See NB). 
(NB- the new meaning generated based on learning a new association between the user utterance and the restatement sentence reads on the new personal intent since the utterance is based on a specific user request). and the new personal intent through a learn intent process; (Fig. 3 S116 learning using meaning information and training data which is the update learning parameters - thus the restatement learner) 
and use a paraphrase detector for detecting whether two or more expressions are paraphrases for invoking the learn intent process. (Section 0038, the system is able to improve on the association between the utterance sentences and restatement sentences and therefore it is clear that the system detects that the restatement is a paraphrase of the utterance statement.
Also in section 0100, lines 1-6- “the learning is performed on conversion from a sentence which can be an utterance sentence, to a sentence (restatement or paraphrase sentence) having the same meaning” –this means that when there is a restatement or paraphrase the learning or training is invoked).
Ushio does not disclose determining the intent of the paraphrase using the personal parser when the generic parser fails to determines the intent of the input utterance and also does not clearly explain where there is a generic parser which  is the same for every user, and a personal parser which is private and different for every user.
Yadgar discloses a virtual personal assistant system that invoked a statistical module if the rule-based grammar module fails to confidently parse the input utterance. (Section 0020 teaches a hybrid parsing approach that invokes a statistical module (person or specific) parser if rule-based grammar module fails to parse an input utterance) and also discloses a generic parser which is the same for every user (Section 0012, lines 17-26- thus the domain independent (generic) virtual personal assistant reads on the generic parser)  and personal parser which is private and different for every user. (Section 0012, Lines 19-26- thus the domain specific task flow model reads on the personal parser since that deals with specific domains-Section 0038, lines 18-24 ) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of using a personal  parser to analyze language/input search so that the language will be analyzed to output the exact interpretation. The motivation is that accurate response are outputted by the system.  
Claim 10, Ushio in view of Yadgar discloses wherein the process is further configured to:
update a training dataset with the new personal intent as a result of training the personal parser; (Ushio: Section 0045, lines 3-4- thus the learning result information (new meaning information learnt)  is added or updated- Section 0068- thus at the end of a learning process the new learning information (new personal intent is added to storage)  and 
upon both of the generic parser and the personal parser failing to determine the intent of the paraphrase, (Yadgar: Section 0020, lines 9-12 -thus invokes a statistical module (person or specific) parser if rule-based grammar module fails to parse an input utterance)
create a new custom user specific intent for the personal parser based on at least one custom paraphrased expression and wherein only the generic parser has access to the training dataset. (Ushio: Section 0111, lines 6-9- thus the meaning information of the text data is added (updated) to the meaning information table) 

Claim 11, Ushio in view of Yadgar discloses wherein the process is further configured to: 
add the new custom user specific intent and the at least one custom paraphrased expression to the personal parser; (Yadgar: Section 0040, lines 6-9- thus the new expression “Sox or the phrase “the Sox” is added to a personalized grammar)
 and retrain the personal parser with the new custom user specific intent; (Ushio: Section 0057, the restatement training data acquirer acquires restatement training data)  
process a second NL input using the personal parser for determining a personal intent of the second NL input, wherein the second NL input is different from the first NL input; (Ushio Section 0098, lines 2-4- thus the expression “I have a snore is learned and the intent is determined. See fig. 11, it is clear that Utterance ID 9003 reads on the second NL input and Utterance ID 9001 reads on the first NL input)  
and determine a generic intent for the second NL input, using the generic parser, upon failure to determine the personal intent. (Yadgar: Section 0020, lines 9-11 Obviously when one module (Parser) fails to parse the input (Utterance)  another parser is invoked to parse the input) 

Claim 12, Ushio in view of Yadgar discloses wherein the process is further configured to: process a third NL input using the personal parser for determining a personal intent of the third NL input, wherein the third NL input is different from the first NL input; (Ushio Section 0098, lines 2-4- thus the expression “I have a Terrible Headache” is learned and the intent is determined. See fig. 11, it is clear that Utterance ID 9004 reads on the third NL input and Utterance ID 9001 reads on the first NL input)
determine the third NL input is a paraphrase of the first ML by the personal parser; and determine the new personal intent for the third NL input. (Ushio: Section 0099, lines 7-8- thus the meaning of a sentence is correctly understood as an intention of a user- thus the personnel intent) 

Claim 13, Ushio in view of Yadgar discloses wherein the process is further configured to: 
process a fourth NL input using the personal parser for determining a personal intent of the fourth NL input, (Ushio Section 0098, lines 2-4- thus the expression “My Snore seems to be annoying” is learned and the intent is determined.
wherein the fourth NL input is different from the first NL input; parse the fourth NL input into a sequence of known inputs; (See fig. 11, it is clear that Utterance ID 9004 reads on the third NL input and Utterance ID 9001 reads on the first NL input)
and determine one or more intents for the fourth NL input based on processing of the sequence of known input. (Ushio: Section 0099, lines 7-8- thus the meaning of a sentence is correctly understood as an intention of a user- thus the personnel intent) 

Claim 14, Ushio in view of Yadgar discloses wherein the process is further configured to display a prompt on a display of the electronic device for the at least one custom paraphrased expression; (Yadgar: Section 0018, lines 6-8- thus a clickable display 192 and Section 0071 also teaches that records, fields and/or intermediate results can be stored, displayed …therefore the rephrased statements (Sentence ID 0002, 0003 … 0031, 0032 and 0033 shown in Fig. 4) can be displayed see Fig. 4 in Ushio)
 the personal parser is trained and personalized by each specific user; the new personal intent comprises a combination of default intent and personalized intent; (Ushio: Section the association between the utterance sentence and the restatement sentence is learned, that means the association/parser is trained)
the personal parser improves personalized NL understanding for an intelligent personal assistant (PA) and training the personal parser comprises a machine learning training process. (Oshio: Section 0028, lines 4-6- thus learning the association between the utterance sentence and the restatement sentence improves parsing and also Section 0036 discloses a neural network model which reads on machine learning training process)

Claim 15, Ushio discloses a non-transitory processor-readable medium that includes a program that when executed by a processor performing a method comprising: retrieving, 
at an electronic device, a first natural language (NL) input, (Section 158- Uttered Sentence 163 reads on the first natural language NL). 

wherein an intent of the first NL input is undetermined by both a generic parser and a personal parser, (Section 0002- thus the meaning generation such as the intent generation technique determines the intent (meaning) of the input utterance-NB) 
(NB- the meaning of the utterance is undetermined prior to the meaning generation processing the meaning of the utterance and also the meaning information table 125 is used to determine the meaning (intent) of the utterances and therefore reads on both the generic  and personal parser)
and the generic parser and the personal parser each comprise an NL processing (NLP) intent parser that parses expressions to desired user intents for performing desired actions; (Section 0103, lines 6-8- thus Ushio teaches a natural language processing used in processing voice-talk via the portable terminal) 

retrieving, at the electronic device, a paraphrase of the first NL input; (Section 0056, lines 5-9- thus the restatement of the first utterance reads on a paraphrase of the NL input) 
determining whether an intent of the paraphrase of the first NL input is found using the generic parser; (Section 0063, lines 6-12- when the system can perform an association between the utterances sentences and restatement sentences  and the meaning information then the intent of the utterances are found- thus the utterance is parsed by the meaning information-NB)
(NB- the meaning information table 125 is used to determine the meaning of the utterances and therefore reads on both the generic  and personal parser)

 upon the generic parser failing to determine the intent of the paraphrase, (Section 0097, lines 12-14- thus “in the case where the posterior probability (value used to determine if the meaning table can understand the utterance) is below the threshold , it is also determined that the utterance does not have a relation to the meaning information)
generating a new personal intent for the first NL input based on the determined intent through a learn intent process; (Section 0035, the meaning generation method reads on the generation of the new personal intent since a new meaning is generated based on learning a new association between the user (personal) utterance sentence and the restatement sentence by using the obtain internal information-See NB). 
(NB- the new meaning generated based on learning a new association between the user utterance and the restatement sentence reads on the new personal intent since the utterance is based on a specific user request). 
training the personal parser using existing personal intents and the new personal intent: (Fig. 3 S116 learning using meaning information and training data which is the update learning parameters - thus the restatement learner) 
and using a paraphrase detector for detecting whether two or more expressions are paraphrases for invoking the learn intent process. (Section 0038, the system is able to improve on the association between the utterance sentences and restatement sentences and therefore it is clear that the system detects that the restatement is a paraphrase of the utterance statement.
Also in section 0100, lines 1-6- “the learning is performed on conversion from a sentence which can be an utterance sentence, to a sentence (restatement or paraphrase sentence) having the same meaning” –this means that when there is a restatement or paraphrase the learning or training is invoked).  
Ushio does not disclose determining the intent of the paraphrase using the personal parser when the generic parser fails to determines the intent of the input utterance and also does not clearly explain where there is a generic parser which  is the same for every user, and a personal parser which is private and different for every user.
Yadgar discloses a virtual personal assistant system that invoked a statistical module if the rule-based grammar module fails to confidently parse the input utterance. (Section 0020 teaches a hybrid parsing approach that invokes a statistical module (person or specific) parser if rule-based grammar module fails to parse an input utterance) and also discloses a generic parser which is the same for every user (Section 0012, lines 17-26- thus the domain independent (generic) virtual personal assistant reads on the generic parser)  and personal parser which is private and different for every user. (Section 0012, Lines 19-26- thus the domain specific task flow model reads on the personal parser since that deals with specific domains-Section 0038, lines 18-24 ) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of using a personal  parser to analyze language/input search so that the language will be analyzed to output the exact interpretation. The motivation is that accurate response are outputted by the system.   
Claim 16, Ushio in view of Yadgar discloses wherein the method further comprises updating a training dataset, with the new personal intent as a result, of training the personal parser; (Ushio: Section 0045, lines 3-4- thus the learning result information (new meaning information learnt)  is added or updated- Section 0068- thus at the end of a learning process the new learning information (new personal intent is added to storage) and upon both of the generic parser and the personal parser failing to determine the intent of the paraphrase, (Yadgar: Section 0020, lines 9-12 -thus invokes a statistical module (person or specific) parser if rule-based grammar module fails to parse an input utterance)
creating a new custom user specific intent for the personal parser based on at least one custom paraphrased expression  (Ushio: Section 0111, lines 6-9- thus the meaning information of the text data is added (updated) to the meaning information table) and wherein only the generic parser has access to the training dataset. (Ushio: Section 0096 meaning information table 125). 

Claim 17, Ushio in view of Yadgar discloses wherein the method further comprises: processing, at the electronic device, 
a second NL input using the personal parser for determining a personal intent of the second NL input, wherein the second NL input is different from the first NL input; (Ushio Section 0098, lines 2-4- thus the expression “I have a snore is learned and the intent is determined. See fig. 11, it is clear that Utterance ID 9003 reads on the second NL input and Utterance ID 9001 reads on the first NL input)  
and determining a generic intent for the second NL input, using the generic parser, upon failure to determine the personal intent. (Yadgar: Section 0020, lines 9-11 Obviously when one module (Parser) fails to parse the input (Utterance)  another parser is invoked to parse the input)
 Claim 18, Ushio in view of Yadgar discloses wherein the method further comprises: processing at the electronic device,
 a third NL input, using the personal parser for determining a personal intent of the third NL input, wherein the third NL input is different from the first NL input; (Ushio Section 0098, lines 2-4- thus the expression “I have a Terrible Headache” is learned and the intent is determined. See fig. 11, it is clear that Utterance ID 9004 reads on the third NL input and Utterance ID 9001 reads on the first NL input)
determining the third ML input is a paraphrase of the first NL by the personal parser: and determining the new personal intent for the third NL input. (Ushio: Section 0099, lines 7-8- thus the meaning of a sentence is correctly understood as an intention of a user- thus the personnel intent) 

Claim 19, Ushio in view of Yadgar discloses wherein the method further comprises: displaying by the electronic device, a prompt for the at least one custom paraphrased expression; processing, at the electronic device, 
a fourth NL input, using the personal parser for determining a personal intent of the fourth NL input, (Ushio Section 0098, lines 2-4- thus the expression “My Snore seems to be annoying” is learned and the intent is determined.)
 wherein the fourth NL input is different from the first NL input; parsing the fourth NL input into a sequence of known inputs; (Ushio: See fig. 11, it is clear that Utterance ID 9004 reads on the third NL input and Utterance ID 9001 reads on the first NL input)
and determining one or more intents for the fourth NL input based on processing of the sequence of known input. (Ushio: Section 0099, lines 7-8- thus the meaning of a sentence is correctly understood as an intention of a user- thus the personnel intent) 

Claim 20, Ushio in view of Yadgar discloses wherein the method further comprises adding the new' custom user specific intent and the at least one custom paraphrased expression to the personal parser; (Yadgar: Section 0018, lines 6-8- thus a clickable display 192 and Section 0071 also teaches that records, fields and/or intermediate results can be stored, displayed …therefore the rephrased statements (Sentence ID 0002, 0003 … 0031, 0032 and 0033 shown in Fig. 4) can be displayed see Fig. 4 in Ushio) and retraining the personal parser with the new custom user specific intent; the personal parser is trained and personalized by each specific user,
the new personal intent comprises a combination of default intent and personalized intent; (Ushio: Section the association between the utterance sentence and the restatement sentence is learned, that means the association/parser is trained)
the personal parser improves personalized NL understanding for an intelligent personal assistant (PA) and training the personal parser comprises a machine learning training process. (Oshio: Section 0028, lines 4-6- thus learning the association between the utterance sentence and the restatement sentence improves parsing and also Section 0036 discloses a neural network model which reads on machine learning training process)

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fairweather (20070112714) discloses an intelligence system to reconstruct what event has occurred by analysis of the observation data streams coming from various feeds and the observation data streams are analyzed by determining the intent of the input data via UCS. Fairweather further discloses two basic forms of Parsers “top-down” and “bottom-up” parsers. 
Gorman et al. (20150186504) discloses identifying a context for parsing a natural expression where each table comprising rows addressed according to context compartments  and each row represents a concepts and comprises an outline field indicating an order of the concept. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438.  The examiner can normally be reached on Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AKWASI M SARPONG/Primary  Examiner, Art Unit 2675                                                                                                                                                                                                                                                                                                                                                                                                         04/05/2021